internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc te_ge eb hw plr-153941-02 date date taxpayer county plan a plan b plan c plan d dear this responds to a ruling_request dated date submitted on behalf of the taxpayer by its authorized representative concerning whether service-connected disability benefits paid to disabled participants in plan a plan b plan c and plan d are excludable from the gross_income of the recipients under sec_104 of the internal_revenue_code the code four plans were established by county ordinance to provide disability benefits to certain full-time employees of the county plan a covers county employees plan b covers the county's fire service plan c covers the county's police service and plan d covers the county's detention officers and deputy sheriffs plan a provides that if a participant is determined to be totally and permanently disabled as a result of a service-connected disability the participant is entitled to receive an annual retirement pension equal to 66b of the participant's final average basic_pay plan b plan c and plan d provide as follows if a participant has a total and permanent disability that is the result of bodily injury or disease arising out of and occurring in the course of the participant's employment the participant is entitled to receive an annual disability retirement pension equal to the greater of the participant's accrued_benefit or 66b of i the participant's final average basic_pay or ii if the participant is assigned to a higher classification and is disabled while acting in the higher classification the final average basic_pay that the participant would have received had the participant been promoted to the higher classification sec_61 of the code provides that except as otherwise provided by law gross_income means all income from whatever source derived including compensation_for services sec_104 of the code provides that gross_income does not include amounts received under workmen's_compensation acts as compensation_for personal injuries or sickness sec_1_104-1 of the income_tax regulations states that sec_104 of the code excludes from gross_income amounts received by an employee under a workmen's_compensation_act or under a statute in the nature of a workmen's_compensation_act that provides compensation to the employee for personal_injury_or_sickness incurred in the course of employment sec_104 also applies to compensation which is paid under a workmen’s compensation act to the survivor or survivors of a deceased employee sec_104 does not apply to a retirement pension or annuity to the extent it is determined by reference to the employee's age or length of service or the employee's prior contributions even though the employee's retirement is occasioned by an occupational injury or sickness sec_104 also does not apply to amounts which are received as compensation_for a non-occupational injury or sickness nor to amounts received as compensation_for an occupational injury or sickness to the extent that they are in excess of the amount provided in the applicable workmen's_compensation_act or acts in revrul_80_44 1980_1_cb_34 a statute in the nature of a workmen's_compensation_act provided for an allowance of the greater of a percent of the individual's average final compensation or b the amount to which the individual would be entitled under the normal years_of_service retirement_plan the ruling concluded that the benefits under the statute were excludable under sec_104 of the code to the extent that they did not exceed percent of the final_average_compensation any excess over percent of final_average_compensation was attributable to length of service and therefore not excludable from gross_income based on the authorities cited above and on the representations made we conclude as follows plan a restricts benefits to a class of participants who become totally and permanently disabled as a result of a service-connected disability and constitutes a statute in the nature of a workmen's_compensation_act accordingly disability benefits paid under plan a to a participant who suffers a service-connected disability are excludable from the gross_income of the recipient under sec_104 of the code plan b plan c and plan d restrict benefits to a class of participants who become totally and permanently disabled because of service-connected disabilities and constitute statutes in the nature of workmen's_compensation acts accordingly disability benefits paid under plan b plan c and plan d to a participant who suffers a service-connected disability are excludable under sec_104 of the code to the extent the benefits do not exceed b of the participant's final average basic_pay or the final average basic_pay of the higher classification to which the participant has been assigned amounts in excess of b of the participant's final average basic_pay are not excludable from gross_income because they are determined by reference to age length of service or prior contributions except as specifically ruled upon above no opinion is expressed or implied with respect to the application of any other provisions of the code or the regulations to the benefits described this ruling letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely harry beker chief health welfare branch office of division counsel associate chief_counsel tax exempt government entities enclosures copy of this letter copy for sec_6110 purposes
